The foregoing opinion of CAMPBELL, C., is adopted as the opinion of the court. The judgment is reversed and the cause remanded. All concur.
                    ON MOTION FOR REHEARING.
In motion for rehearing the plaintiff says:
"The construction placed upon sections 7924 and 8109, Revised Statutes Missouri 1929, by the opinion herein creates a conflict in the authority of two separate state agencies delegated to regulate the location and maintenance of public utility wires, poles and other fixtures on the state highway system."
The opinion does not hold either directly or inferentially that there is conflict "in the authority of two separate state agencies." The authority of county courts and highway engineers is by section 7924 limited to public roads which are not a part of the state highway system. The authority of the state highway commission, in so far as the location of the lines of utilities is concerned, is limited by section 8109 to roads which are a part of the state highway system. There is no conflict in the authority of those agencies.
The motion for rehearing is overruled. Sperry, C., concurs.